Citation Nr: 9934812	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service connection for epididymitis with partial 
epididymectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1993 to August 1996.

This case comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision in which the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
granted service connection with a noncompensable rating 
for epididymitis with partial epididymectomy.  By a June 
1999 rating decision, a 10 percent evaluation effective 
August 9, 1996 was assigned based on intermittent 
intensive management.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's epididymitis is manifested by moderate 
pain requiring drug therapy.

3.  The epididymitis does not require drainage or frequent 
hospitalization (greater that 2 times per year) and/or 
continuous intensive management.


CONCLUSION OF LAW

The criteria for an increased rating for epididymitis with 
partial epididymectomy have not been met.  38 U.S.C.A. §  
1155, 5107(b); 38 C.F.R. §  4.115a, 4.115b, Diagnostic 
Code 7525 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claim.  38 U.S.C.A. §  5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of a January 
1997 VA medical examination, and VA outpatient reports and 
a hospital summary for the period of December 1996 to 
March 1999.  The Board concludes that all relevant data 
have been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.


I.  Factual Background

Service medical records show that, in April 1995, the 
veteran reported the onset of left testicular pain after 
walking into a table.  Following that incident, he 
suffered pain and tenderness in the region.  Physical 
examination revealed a swollen left epididymis which was 
very tender to palpation.  He was diagnosed with chronic 
left epididymitis and underwent a partial epididymectomy 
in June 1995.  He was treated with antibiotics, 
hydrotherapy and drug therapy at various times in service.  
As a result of his condition he was deemed unfit to 
perform his duties and was discharged from service in 
August 1996.

In a VA examination of January 1997, the veteran 
complained of moderate tenderness in the left scrotal 
area, localized near the left testicle, particularly on 
pressure, and of slight tenderness about the left 
epididymis.  No deformity or swelling of the epididymis or 
testicle was noted.  He had no problem passing urine and 
was not undergoing treatment for the tenderness.

A December 1997 VA outpatient treatment report indicated 
that the veteran complained of testicular pain 
attributable to epididymitis.  A testicular scan was 
recommended.  He failed to appear for the December 1997 
urology examination and examinations in March 1998, May 
1998, and September 1998.  He was hospitalized for Crohn's 
disease in October 1998 and prednisone was prescribed.  In 
an October 20, 1998 VA outpatient examination, he reported 
that the prednisone therapy was causing pain in his left 
testicle.  Erythema and exquisite tenderness of the 
scrotum were noted.  Scrotal support and bedrest were 
recommended.  He was also prescribed 250 milligrams of 
tetracycline to be taken every other week for an 
indefinite period.


II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The 
determination of whether an increased evaluation is 
warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

Chronic epididymitis with partial epididymectomy is rated 
as chronic epididymo-orchitis under Diagnostic Code 7525, 
evaluated as a urinary tract infection.  A 10 percent 
evaluation is warranted when the condition requires long- 
term drug therapy, 1 to 2 hospitalizations per year and/or 
intermittent intensive management.  A 30 percent 
evaluation is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or continuous 
intensive management.

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3 (1999).


III.  Analysis

The Board notes that there is no evidence of record that 
the veteran has received such treatment as to warrant an 
increase in evaluation.  The evidence shows that the 
veteran's epididymitis and partial epididymectomy is 
symptomatic with symptomatology of testicular pain and 
occasional mild swelling.  The veteran has received 
tetracycline therapy, but has not required drainage, more 
than two hospitalizations per year or continuous intensive 
management.  See Diagnostic Code 7525.  Accordingly, the 
Board finds, by a preponderance of the evidence, that the 
appellant is not entitled to an increased rating.

The evidence in this case is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction 
with his initial rating following the grant of service 
connection for epididymitis with partial epididymectomy.  
In such a case, the Court of Veterans Affairs has held 
that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, however, as an August 9, 1996 
effective date was assigned, being the date of separation 
from service, and as the Board has found a rating in 
excess of 10 percent is not warranted, a staged rating is 
not in order.  

The Board also notes that the RO determined in its June 
1999 rating decision that the veteran's claim did not 
warrant submission to the Undersecretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of the assignment of an extraschedular 
rating.  The Board also finds the regular schedular 
standards adequate to rate the veteran's disability, and 
therefore finds no error in the failure of the RO to refer 
this case to the mentioned officials.  38 C.F.R. § 3.321 
(1999).



ORDER

The claim of entitlement to a disability rating in excess 
of 10 percent for epididymitis with partial epididymectomy 
is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

